                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION
 GARY L. RUSSELL,                            §
                                             §
                              Plaintiff,     §
                                             §
 vs.                                         § Civil Case No. 2:18-cv-00438-JRG
                                             §
 THE HARTFORD LIFE AND                       §
 ACCIDENT INSURANCE                          §
 COMPANY,                                    §
                                             §
                              Defendant.

             DEFENDANT’S UNOPPOSED MOTION FOR LEAVE TO
            PROCEED WITHOUT LOCAL COUNSEL AT MEDIATION

       COMES NOW Defendant Hartford Life and Accident Insurance Company

(“Defendant” or “Hartford”), by and through counsel, and requests the Court to grant it

leave from this Court’s Standing Order Regarding Participation of Local Counsel in

Mediation Efforts to the extent it applies to attorney-in-charge for Defendant, Eric P.

Mathisen.

       1.     On March 22, 2019, the Court entered its Order Appointing Mediator Harry

Lee “Gil” Gillam and required the parties to mediate this case by July 11, 2019, as set forth

in the Amended Docket Control Order. [Docs. 14 and 17]

       2.     The undersigned, lead attorney for Defendant, Eric P. Mathisen, has been

admitted in the United States District Court for the Eastern District of Texas since August

1, 2012. I have appeared in 10 cases in this district. My practice is focused on litigation

employee benefit disputes under the Employee Retirement Income Security Act of 1974,

as amended (“ERISA”). I have represented clients in hundreds of ERISA cases and have

represented Defendant on a significant number of occasions throughout the United States.
       3.     The parties have scheduled mediation with Harry Lee “Gil” Gillam on June

18, 2019, in Tyler, Texas. I intend to appear in person along with a representative of

Defendant who will have full settlement authority.

       4.     Jeff T. Leslie, an associate attorney, in the firm’s Dallas office has also

entered his appearance on behalf of Defendant in this matter. [Doc. 10] However, Mr.

Leslie clarified in his Entry of Appearance that I remain as the lead attorney for Defendant.

       5.     I have reviewed the Court’s Standing Order Regarding Participation of Local

Counsel in Mediation Efforts. In the current situation where I am admitted to practice in

the Eastern District of Texas and the other counsel appearing for the client is a member of

the same firm (rather than appearing pro hac vice with local counsel from another firm), it

is unclear whether Mr. Leslie is considered local counsel and required to participate in the

mediation unless excused by the Court. As a result and in an effort to avoid any violation

of the Court’s Standing Order, I request permission to attend the mediation without Mr.

Leslie for the reasons that follow.

       6.     I have reviewed the Local Rules in this Court, and the Standing Orders

entered by Judge Gilstrap.

       7.     I have the most knowledge and familiarity with the facts of the case. I am

also well versed and familiar with the issues that are unique to ERISA cases. Mr. Leslie

focuses his practice on employment law litigation – no ERISA litigation. Accordingly,

Defendant’s representative will rely on my advise and recommendations during the

mediation.




                                             2
       8.     Proceeding without Mr. Leslie will not impede, delay, or diminish the

potential for resolution of the case.

       9.     Counsel for defendant consulted with counsel for Plaintiff regarding this

motion, and Plaintiff’s counsel indicated they not oppose this motion.

       WHEREFORE, Defendant respectfully requests this Court to grant it leave from

this Court’s Standing Order Regarding Participation of Local Counsel in Mediation Efforts

to the extent it applies under the circumstances, to allow attorney Eric P. Mathisen to appear

at the mediation without attorney Jeff Leslie, and for such other and further relief as the

Court deems just and proper.

DATED: June 11, 2019                       Respectfully submitted,


                                           OGLETREE, DEAKINS, NASH,
                                           SMOAK & STEWART, P.C.

                                           By: /s/ Eric P. Mathisen
                                           Eric P. Mathisen, IN Bar #19475-71
                                           Lead Attorney
                                           56 S. Washington St., Suite 302
                                           Valparaiso, IN 46383
                                           Phone: (219) 242-8666
                                           Fax: (219) 242-8669
                                           eric.mathisen@ogletree.com

                                           Jeff T. Leslie
                                           Texas State Bar No. 24091294
                                           Jeff.leslie@ogletree.com
                                           500 Preston Commons West
                                           8117 Preston Road
                                           Dallas, Texas 75225
                                           (214) 987-3800 (Phone)
                                           (214) 987-3927 (Fax)

                                           ATTORNEYS FOR DEFENDANT


                                              3
                            CERTIFICATE OF SERVICE

      I hereby certify that the foregoing DEFENDANT’S MOTION FOR LEAVE TO
PROCEED WITHOUT LOCAL COUNSEL AT MEDIATION was filed electronically on
June 11, 2019 and that service of same on all counsel of record will be made by the Court’s
CM/ECF system as follows:

      J. Mark Mann
      mark@themannfirm.com

      G. Blake Thompson
      blake@themannfirm.com

      ATTORNEYS FOR PLAINTIFF

                                          /s/ Eric P. Mathisen
                                          ATTORNEY FOR DEFENDANT




                                            4
